internal_revenue_service number info release date index number --------------------- ----------------------------------- ------------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi genin-120564-05 date date taxpayer ----------------------------------- dear ----------- this responds to your letter dated date in which it was requested that we recognize taxpayer’s election to be an s_corporation effective for tax_year using an automatic revenue_procedure automatic relief cannot be granted under revproc_97_48 given that your initial form_1120s tax_return was filed late generally to seek relief for a late s_corporation_election you must request a private_letter_ruling plr from the national_office the procedures for requesting a plr are set forth in revproc_2005_1 copy enclosed the standard user_fee for a plr is dollar_figure however if the entity’s gross_income was less than dollar_figure million on the tax_return it may qualify for a reduced user_fee of dollar_figure in order for us to accept the lower fee you must include a statement verifying gross_income for the last 12-month taxable_year otherwise you will be billed for the higher fee if you decide to submit a formal request for a plr please follow the sample format shown in appendix b of revproc_2005_1 your request must include the required procedural statements a user_fee check and documents to substantiate your intent to be an s_corporation please refer your ruling_request to the following address attn cc pa t p o box ben franklin station washington dc direct to cc psi genin-120564-05 incidentally the irs has developed two compact discs cds to help educate small_business owners on their tax responsibilities publication introduction to federal taxes for small_business self-employed and publication small_business workshop these items are free and can be ordered by calling an online classroom is available at www irs gov businesses small this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful if you have any additional questions please contact our office at sincerely s dianna k miosi dianna k miosi chief branch office_of_chief_counsel passthroughs special industries enclosure
